PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
BYBEE et al.
Application No. 16/992,913
Filed: August 13, 2020
Attorney Docket No. ASI.10006US02
:
:
:   DECISION ON REQUEST FOR REFUND
:
:





This is a decision on the request for refund filed May 04, 2022.  

The request for refund is Granted.

Applicant files the above request for refund of $250.00 stating “over paid difference when changing  entity”.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $250.00 has been refunded to applicant’s credit card account on May 19, 2022.  

Any questions concerning this matter may be directed to the Michelle R. Eason at (571) 272-4231. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions